Citation Nr: 1533344	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  08-03 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and P.L.


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from
rating decisions of the Department of Veterans Affairs(VA) Regional Office (RO) in Albuquerque, New Mexico.

In July 2010, the Veteran and P. L. testified at a Board hearing held before the undersigned Veterans Law Judge in Albuquerque, New Mexico.  A copy of the transcript is of record.

This case was most recently before the Board in July 2013 when a service connection claim for a right ankle disability was granted.  Service connection claims for a back disability, left ankle disability, bilateral eye disability, and residuals of frostbite of the ears were denied.  A claim for TDIU was remanded at that time for additional development.  The RO issued a July 2014 supplemental statement of the case and the claim is once again before the Board. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

The Veteran is unemployed; his service-connected disabilities are not of such severity as to preclude substantially gainful employment.


CONCLUSION OF LAW
The criteria for the assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. TDIU

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability. If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

The Veteran claims he is unemployable due to his service-connected disabilities. Therefore, he believes that a TDIU is warranted.

The Veteran is service connected for a right ankle injury, evaluated as 10 percent disabling from October 23, 2006; and tinnitus, evaluated as 10 percent disabling from July 1, 2010.  Together he has a combined evaluation of 20 percent.  Therefore, the Veteran does not meet the schedular criteria for a TDIU rating.  See 38 C.F.R.  § 4.16(a).

Nonetheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  For a Veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran reported at a September 2010 VA examination that he had not worked since 1982.  He reported that he had worked with construction mostly doing drywall application or sheetrock application for many years.  He indicated that he was unemployed but not retired and that this was due to his back problem.  

With respect to his service-connected right ankle the Veteran reported no effect on his usual occupation. 

At a March 2014 VA examination the Veteran reported that his tinnitus impacted his ordinary conditions of daily life, including his ability to work.  He noted that his tinnitus was intrusive but admitted it was not severe enough to impact his occupational functioning. 

The Veteran is in receipt of Social Security Disability benefits for osteoarthritis (not related to his service-connected right ankle) and obesity.  

Notably, none of this evidence establishes the Veteran is currently unemployable due only to his service-connected disabilities.  The Board finds that the evidence of record indicates that the Veteran would not be prevented from maintaining any substantially gainful employment due to his service connected right ankle tendonitis or tinnitus, standing alone.

The treatment records reflect the Veteran suffers from numerous additional conditions for which he is not service-connected.  Although the Board sympathizes that the Veteran suffers from these conditions, and clearly he cannot work, they cannot be considered in determining whether the Veteran is entitled to TDIU based on his service-connected disabilities alone.

While the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, as evidenced by his 20 percent rating (if they did not, there would be no basis for the current evaluations), the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment. In fact, most evidence provides evidence against this claim.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated by the currently assigned 20 percent combined rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

A detailed review of the record clearly reveals the Veteran's own assertion in numerous statements that he left work due to his back, a disorder for which the Veteran has not been service-connected.  The Veteran's statements thus provide highly probative factual evidence against his own claim.  The Board has taken the Veteran's own statements into consideration in making this complex determination.  A review of the post-service medical records, as a whole, clearly supports the Veteran's own view that it was this nonservice problem that caused him to leave work. 

While the Veteran is competent to discuss the symptoms of his service-connected disabilities and his perception of their effect on his unemployment, his assertions are outweighed by the evidence of record.  His own reports in the VA examinations about his lack of employment provide highly probative evidence against the claim.

The Board reiterates that the Veteran did not meet the percentage requirements for a TDIU on a schedular basis.  Moreover, as there is no evidence to support a finding that his disabilities are outside the norm, the Board finds that referral for extraschedular consideration is not warranted.  Van Hoose, 4 Vet. App. 361. 

Accordingly, a basis for a grant of a TDIU on a schedular or extraschedular basis has not been presented at any point during the appeals period.  Thus, the Board finds that the evidence does not demonstrate that the Veteran is unemployable due to his service-connected disabilities.  As such, the preponderance of the evidence is against the Veteran, and the claim for a TDIU must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to his claim for TDIU, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The Veteran received VCAA notice in April 2014.  Here, after the Veteran was provided the April 2014 notice, the matter was readjudicated in a July 2014 supplemental statement of the case.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and identified post-service treatment records.  The VA additionally obtained the Veteran's Social Security Administration (SSA) records.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file. 

Discussion of the Veteran's July 2010 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  Indeed, as noted above, the Board remanded the Veteran's claim in August 2010 and July 2013 for further development.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Next, the Veteran's TDIU claim was addressed in the September 2010 VA examination and June 2014 VA examination.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Together, the Board finds that the VA examinations and opinions obtained are more than adequate as they are based on a full reading of the Veteran's claims file.  The VA examiners considered all of the pertinent evidence of record, to include his service treatment records, the earlier examination reports and opinions, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his TDIU claim have been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded in July 2013.  All those actions were accomplished, and there has been substantial compliance with the August 2010 and July 2013 Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


